Exhibit 10.31


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

SECURITIES PURCHASE AGREEMENT




by and among




THE UNITED STATES DEPARTMENT OF THE TREASURY,




CENTRAL VIRGINIA BANKSHARES, INC.




and




C&F FINANCIAL CORPORATION

 


 

Dated as of July 17, 2013

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 
 

--------------------------------------------------------------------------------

 

 


TABLE OF CONTENTS



Page

ARTICLE I

DEFINITIONS

1

Section 1.01

Definitions of Certain Terms.

1

Section 1.02

Interpretation.

4

ARTICLE II

THE SECURITIES PURCHASE

4

Section 2.01

Purchase and Sale of the Shares and the Warrant.

4

Section 2.02

Closing of the Securities Purchase.

5

ARTICLE III

REPRESENTATIONS AND WARRANTIES

5

Section 3.01

Representations and Warranties of the Purchaser.

5

Section 3.02

Representations and Warranties of the Company.

6

ARTICLE IV

COVENANTS

7

Section 4.01

Forbearances of the Seller.

7

Section 4.02

Further Action.

7

Section 4.03

Merger Agreement.

7

Section 4.04

Merger.

7

Section 4.05

Remaining Certification and Disclosure Requirements.

8

Section 4.06

Transferability Restrictions Related to Long-Term Restricted Stock.

8

Section 4.07

Executive Compensation.

8

Section 4.08

Assumption of Obligations.

8

ARTICLE V

CONDITIONS TO THE CLOSING

8

Section 5.01

Conditions to Each Party’s Obligations.

8

Section 5.02

Conditions to Obligations of the Seller.

9

ARTICLE VI

TERMINATION

10

Section 6.01

Termination Events.

10

Section 6.02

Effect of Termination.

11

ARTICLE VII

MISCELLANEOUS

11

Section 7.01

Waiver; Amendment.

11

Section 7.02

Counterparts.

11

Section 7.03

Governing Law; Choice of Forum; Waiver of Jury Trial.

11

Section 7.04

Expenses.

12

Section 7.05

Notices.

12

Section 7.06

Entire Understanding; No Third Party Beneficiaries.

13

Section 7.07

Assignment.

13

Section 7.08

Severability.

14

 



 
-i- 

--------------------------------------------------------------------------------

 

 

SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) is dated as of July 17, 2013, by
and among the United States Department of the Treasury (the “Seller”), Central
Virginia Bankshares, Inc., a Virginia corporation (the “Company”), and C&F
Financial Corporation, a Virginia corporation (the “Purchaser”).




RECITALS




WHEREAS, the Seller is currently the owner of and holds (i) 11,385 shares of
Fixed Rate Cumulative Perpetual Preferred Stock, Series A, of the Company (the
“Shares”) and (ii) a ten-year warrant to purchase 263,542 shares of Company
Common Stock (the “Warrant”);




WHEREAS, on June 10, 2013, the Purchaser, Special Purpose Sub, Inc., a Virginia
corporation and wholly-owned subsidiary of the Purchaser (“Merger Sub”), and the
Company entered into an Agreement and Plan of Merger (the “Merger Agreement”),
pursuant to which, among other things and subject to the terms and conditions
set forth therein, (i) Merger Sub will merge with and into the Company, with the
Company continuing thereafter as the surviving corporation (the “Surviving
Corporation”) and (ii) except as otherwise set forth in the Merger Agreement,
each outstanding share of Company Common Stock will convert into the right to
receive the Merger Consideration (as defined in the Merger Agreement)
(collectively, the “Merger”); and




WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, subject to the terms and conditions contained in
this Agreement, all of the Shares and the Warrant (the “Securities Purchase”).




NOW, THEREFORE, in consideration of the premises, and of the various
representations, warranties, covenants and other agreements and undertakings of
the parties hereto, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:




AGREEMENT




ARTICLE I

DEFINITIONS




Section 1.01     Definitions of Certain Terms. For purposes of this Agreement,
the following terms are used with the meanings assigned below (such definitions
to be equally applicable to both the singular and plural forms of the terms
herein defined):




“Affiliate” means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such person,
whether through the ownership of voting securities by contract or otherwise.

 

 
 

--------------------------------------------------------------------------------

 

 


“Agreement” has the meaning set forth in the introductory paragraph of this
agreement.




“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banking organizations in the Commonwealth of Virginia are required or
authorized by Law to be closed.




“Closing” has the meaning set forth in Section 2.02(A).




“Closing Date” has the meaning set forth in Section 2.02(A).




“Company” has the meaning set forth in the introductory paragraph to this
Agreement.




“Company Common Stock” means the common stock, par value $1.25 per share, of the
Company.




“Company Material Adverse Effect” means a material adverse effect on the
business, results of operations or financial condition of the Company and its
consolidated Subsidiaries taken as a whole; provided, however, that Company
Material Adverse Effect shall not be deemed to include the effects of
(i) changes after the date hereof in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels or trading
volumes in the United States or foreign securities or credit markets), or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, in each case generally affecting the industries in which the Company
and its Subsidiaries operate, (ii) changes or proposed changes after the date
hereof in United States generally accepted accounting principles or regulatory
accounting requirements, or authoritative interpretations thereof, (iii) changes
or proposed changes after the date hereof in securities, banking and other Laws
of general applicability or related policies or interpretations of Governmental
Entities (in the case of each of these clauses (i), (ii) and (iii), other than
changes or occurrences to the extent that such changes or occurrences have or
would reasonably be expected to have a materially disproportionate adverse
effect on the Company and its consolidated Subsidiaries taken as a whole
relative to comparable United States banking or financial services
organizations), or (iv) changes in the market price or trading volume of the
Company Common Stock or any other equity, equity-related or debt securities of
the Company or its consolidated Subsidiaries (it being understood and agreed
that the exception set forth in this clause (iv) does not apply to the
underlying reason giving rise to or contributing to any such change).




“Compensation Regulations” means any guidance, rule or regulation, as the same
shall be in effect from time to time, promulgated pursuant to or implementing
Section 111 of the Emergency Economic Stabilization Act of 2008, as amended by
the American Recovery and Reinvestment Act of 2009, or otherwise from time to
time.

 

 
-2-

--------------------------------------------------------------------------------

 

 


“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.




“Governmental Entity” means any court, administrative agency or commission or
other governmental or regulatory authority or instrumentality or self-regulatory
organization.




“Law” means any law, statute, code, ordinance, rule, regulation, judgment,
order, award, writ, decree or injunction issued, promulgated or entered into by
or with any Governmental Entity.




“Liens” means any liens, licenses, pledges, charges, encumbrances, adverse
rights or claims and security interests whatsoever.




“Merger” has the meaning set forth in the recitals to this Agreement.




“Merger Agreement” has the meaning set forth in the recitals to this Agreement.




“Merger Sub” has the meaning set forth in the recitals to this Agreement.




“Purchase Price” has the meaning set forth in Section 2.01.




“Purchaser” has the meaning set forth in the introductory paragraph to this
Agreement.




“Regulatory Event” means, with respect to the Company, that (i) the Federal
Deposit Insurance Corporation or any other applicable Governmental Entity shall
have been appointed as conservator or receiver for the Company or any
Subsidiary; (ii) the Company or any Subsidiary shall have been considered in
“troubled condition” for the purposes of 12 U.S.C. Sec. 1831i or any regulation
promulgated thereunder; (iii) the Company or any Subsidiary shall qualify as
“Undercapitalized,” “Significantly Undercapitalized,” or “Critically
Undercapitalized” as those terms are defined in 12 U.S.C. Sec. 1831o or other
applicable Law; or (iv) the Company or any Subsidiary shall have become subject
to any formal or informal regulatory action requiring the Company or any
Subsidiary to materially improve its capital, liquidity or safety and soundness.




“Relevant Period” means the period in which any obligation of the Company
arising from financial assistance under the Troubled Asset Relief Program
remains outstanding, as it may be further described in the Compensation
Regulations.




“Securities Purchase” has the meaning set forth in the recitals in this
Agreement.




“Securities Purchase Agreement” has the meaning set forth in Section 4.08.




“Seller” has the meaning set forth in the introductory paragraph to this
Agreement.




“Shares” has the meaning set forth in the recitals to this Agreement.

 

 
-3-

--------------------------------------------------------------------------------

 

 


“Subsidiary” means, with respect to any person, any bank, corporation,
partnership, joint venture, limited liability company or other organization,
whether incorporated or unincorporated, (i) of which such person or a subsidiary
of such person is a general partner or managing member or (ii) at least a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or persons
performing similar functions with respect to such entity is directly or
indirectly owned by such person and/or one or more subsidiaries thereof.




“Surviving Corporation” has the meaning set forth in the recitals to this
Agreement.




“Warrant” has the meaning set forth in the recitals to this Agreement.




Section 1.02     Interpretation. The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section references are to this Agreement unless otherwise specified. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The term
“person” as used in this Agreement shall mean any individual, corporation,
limited liability company, limited or general partnership, joint venture,
government or any agency or political subdivision thereof, or any other entity
or any group (as defined in Section 13(d)(3) of the Exchange Act) comprised of
two or more of the foregoing. The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. In this Agreement, all
references to “dollars” or “$” are to United States dollars. This Agreement and
any documents or instruments delivered pursuant hereto or in connection herewith
shall be construed without regard to the identity of the person who drafted the
various provisions of the same. Each and every provision of this Agreement and
such other documents and instruments shall be construed as though all of the
parties participated equally in the drafting of the same. Consequently, the
parties acknowledge and agree that any rule of construction that a document is
to be construed against the drafting party shall not be applicable either to
this Agreement or such other documents and instruments.




ARTICLE II

THE SECURITIES PURCHASE




Section 2.01     Purchase and Sale of the Shares and the Warrant. Subject to,
and on the terms and conditions of, this Agreement, effective at the Closing,
the Purchaser will purchase, or will cause the Surviving Corporation to
purchase, from the Seller, and the Seller will sell, transfer, convey, assign
and deliver to the Surviving Corporation, all of the Shares and the Warrant,
free and clear of all Liens. The aggregate purchase price for the Shares,
including all accrued and unpaid dividends on the Shares through and including
the Closing Date, and the Warrant shall be an amount in cash equal to Three
Million Three Hundred Fifty Thousand Dollars ($3,350,000) ( the “Purchase
Price”).

 

 
-4-

--------------------------------------------------------------------------------

 

 


Section 2.02     Closing of the Securities Purchase. (A)  Subject to Article V,
the closing of the Securities Purchase (the “Closing”) shall be held
(1) immediately following the time the Articles or Certificate of Merger
reflecting the Merger shall become effective with the Virginia State Corporation
Commission or (2) at such other time or date that is agreed to in writing by the
Seller and the Purchaser (the date on which the Closing occurs, the “Closing
Date”). The Closing shall be held at such place as the Seller and the Purchaser
shall mutually agree in writing.




(B)     At the Closing, or simultaneously therewith, the following shall occur:




(1)     the Seller will deliver to the Surviving Corporation certificates for
the Shares and the Warrant, duly endorsed in blank or accompanied by stock
powers duly endorsed in blank or other required instruments of transfer; and




(2)     the Purchaser will pay, or will cause the Surviving Company to pay, the
aggregate Purchase Price to the Seller, by wire transfer in immediately
available funds, to an account designated in writing by the Seller to the
Purchaser, such designation to be made not later than two Business Days prior to
the Closing Date.




ARTICLE III

REPRESENTATIONS AND WARRANTIES




Section 3.01     Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Seller as follows:




(A)     Existence and Power. The Purchaser is duly organized and validly
existing as a corporation under the Laws of the Commonwealth of Virginia and has
all requisite power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated by this Agreement.




(B)     Authorization. The execution and delivery of this Agreement, and the
consummation by the Purchaser of the transactions contemplated hereby, have been
duly and validly approved by all necessary corporate action of the Purchaser,
and no other corporate or shareholder proceedings on the part of the Purchaser
are necessary to approve this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Purchaser, and (assuming the due authorization, execution and
delivery of this Agreement by the Seller and the Company) this Agreement
constitutes a valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms, except as enforcement may be limited
by general principles of equity whether applied in a court of law or a court of
equity and by bankruptcy, insolvency and similar Laws affecting creditors’
rights and remedies generally.




(C)     Non-Contravention. Neither the execution and delivery of this Agreement
nor the consummation by the Purchaser of the transactions contemplated hereby,
will violate any provision of the charter or bylaws or similar governing
documents of the Purchaser or, assuming that the consents, approvals, filings
and registrations referred to in Section 3.01(D) are received or made (as
applicable), applicable Law.

 

 
-5-

--------------------------------------------------------------------------------

 

 


(D)     Consents and Approvals. Except for any consents, approvals, filings or
registrations required in connection with the transactions contemplated by the
Merger Agreement, no consents or approvals of, or filings or registrations with,
any Governmental Entity or of or with any other third party by and on behalf of
the Purchaser are necessary in connection with the execution and delivery by the
Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated hereby.




(E)     Securities Matters. The Shares and the Warrant are being acquired by the
Surviving Corporation for its own account and without a view to the public
distribution or sale of the Shares or the Warrant.




(F)     Availability of Funds. The Purchaser will have as of the Closing, or the
Purchaser will cause the Surviving Corporation to have as of the Closing,
sufficient funds available to consummate the transactions contemplated
hereunder.




Section 3.02     Representations and Warranties of the Company. The Company
hereby represents and warrants to the Seller as follows:




(A)     Existence and Power. The Company is duly organized and validly existing
as a corporation under the Laws of the Commonwealth of Virginia and has all
requisite power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated by this Agreement.




(B)     Authorization. The execution and delivery of this Agreement, and the
consummation by the Company of the transactions contemplated hereby, have been
duly and validly approved by all necessary corporate action of the Company, and
no other corporate or shareholder proceedings on the part of the Company are
necessary to approve this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Company, and (assuming the due authorization, execution and
delivery of this Agreement by the Seller and the Purchaser) this Agreement
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as enforcement may be limited
by general principles of equity whether applied in a court of law or a court of
equity and by bankruptcy, insolvency and similar Laws affecting creditors’
rights and remedies generally.




(C)     Non-Contravention. Neither the execution and delivery of this Agreement
nor the consummation by the Company of the transactions contemplated hereby,
will violate any provision of the charter or bylaws or similar governing
documents of the Company or, assuming that the consents, approvals, filings and
registrations referred to in Section 3.02(D) are received or made (as
applicable), applicable Law.




(D)     Consents and Approvals. Except for any consents, approvals, filings or
registrations required in connection with the transactions contemplated by the
Merger Agreement, no consents or approvals of, or filings or registrations with,
any Governmental Entity or of or with any other third party by and on behalf of
the Company are necessary in connection with the execution and delivery by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby.

 

 
-6-

--------------------------------------------------------------------------------

 

 


ARTICLE IV

COVENANTS




Section 4.01     Forbearances of the Seller. From the date hereof until the
Closing, without the prior written consent of the Purchaser, the Seller will
not:




(A)     directly or indirectly transfer, sell, assign, distribute, exchange,
pledge, hypothecate, mortgage, encumber or otherwise dispose of or engage in or
enter into any hedging transactions with respect to, any of the Shares, the
Warrant or any portion thereof or interest therein (other than pursuant to the
Securities Purchase);




(B)     exercise the Warrant, in whole or in part; or




(C)     agree, commit to or enter into any agreement to take any of the actions
referred to in Section 4.01(A) or Section 4.01(B).




Notwithstanding the foregoing, the Seller may undertake any of the actions set
forth in Section 4.01(A) with an Affiliate of the Seller so long as this
Agreement is assigned to such Affiliate in accordance with Section 7.07 of this
Agreement. For the avoidance of doubt, until the Closing, except as expressly
set forth in this Section 4.01, the Seller shall continue to be able to exercise
all rights and privileges with respect to the Shares and the Warrant.




Section 4.02     Further Action. The Seller, the Purchaser and the Company
(A) shall each execute and deliver, or shall cause to be executed and delivered,
such documents and other instruments and shall take, or shall cause to be taken,
such further action as may be reasonably necessary to carry out the provisions
of this Agreement and give effect to the transactions contemplated by this
Agreement and (B) shall refrain from taking any actions that could reasonably be
expected to impair, delay or impede the Closing or the consummation of the
transactions contemplated by this Agreement.




Section 4.03     Merger Agreement. The Purchaser will not agree to any
amendment, modification or waiver of any provision of the Merger Agreement
(other than corrections of obvious errors, if any, or other ministerial
amendments) to the extent such amendment, modification or waiver would adversely
affect the Seller, without the prior written consent of the Seller.




Section 4.04     Merger. The Purchaser shall (i) keep the Seller reasonably
apprised of its progress in obtaining necessary regulatory approvals for the
Merger, (ii) deliver to the Seller copies of any written notices the Purchaser
and the Company deliver to one another under the Merger Agreement to the extent
such notices relate to such approvals, the failure to obtain any such approvals
or the termination of the Merger Agreement and (iii) provide at least seven (7)
days’ prior written notice of the anticipated Closing Date to the Seller. The
Purchaser shall give the Seller prompt written notice of the approval of the
Merger by the holders of the Company Common Stock.

 

 
-7-

--------------------------------------------------------------------------------

 

 


Section 4.05     Remaining Certification and Disclosure Requirements. The
Company and the Purchaser acknowledge, the Company agrees to comply with, and
following the Closing, the Purchaser agrees to cause the Company and its
successors to comply with, the certification and disclosure requirements set
forth in the Compensation Regulations, including without limitation those
submissions that are required with respect to the final portion of the Relevant
Period (see, for example, Sections 30.7(c) and (d), Sections 30.11(b) and (c)
and Section 30.15(a)(3) of the Compensation Regulations and FAQ-14 in the
Frequently Asked Questions to the Compensation Regulations, available at
www.financialstability.gov).




Section 4.06     Transferability Restrictions Related to Long-Term Restricted
Stock. The Company and the Purchaser acknowledge that any long-term restricted
stock (as defined in Section 30.1 of the Compensation Regulations) awarded by
the Company that has otherwise vested may not become transferable, or payable in
the case of a restricted stock unit, at any time earlier than as permitted under
the schedule set forth in the definition of long-term restricted stock in
Section 30.1 of the Compensation Regulations. For this purpose, aggregate
financial assistance received (for purposes of the definition of long-term
restricted stock) includes the full original liquidation amount with respect to
11,385 Shares (see FAQ-15 in the Frequently Asked Questions to the Compensation
Regulations, available at www.financialstability.gov). Upon the sale of the
Shares to the Purchaser, in the event that any long-term restricted stock
awarded by the Company is not permitted to become transferable, or payable in
the case of a restricted stock unit, under the schedule set forth in the
definition of long-term restricted stock in Section 30.1 of the Compensation
Regulations, the Company shall cancel such long-term restricted stock and/or
restricted stock units.




Section 4.07     Executive Compensation. Neither the Company nor the Purchaser
shall take any action that will result in, nor will the Company or the Purchaser
permit, directly or indirectly, the acceleration, vesting, enhancement or
increase in the payments or benefits that would otherwise become due as a result
of the consummation of the Merger to any current or former executive officers of
the Company.




Section 4.08     Assumption of Obligations. Pursuant to Section 4.3 of the
Company’s Securities Purchase Agreement, dated as of January 30, 2009, by and
between the Company and the Seller (the “Securities Purchase Agreement”),
effective as of the effective date of the Merger, the Purchaser does hereby
expressly assume the due and punctual performance and observance of each and
every covenant, agreement, and condition of such Securities Purchase Agreement
and all ancillary documents to be performed and observed by the Company.




ARTICLE V

CONDITIONS TO THE CLOSING




Section 5.01     Conditions to Each Party’s Obligations. The respective
obligations of each of the Purchaser and the Seller to consummate the Securities
Purchase are subject to the fulfillment, or written waiver by the Purchaser and
the Seller, prior to the Closing, of each of the following conditions:

 

 
-8-

--------------------------------------------------------------------------------

 

 


(A)     Effectiveness of the Merger. The Articles or Certificate of Merger
reflecting the Merger shall have become effective with the Virginia State
Corporation Commission.




(B)     Regulatory Approvals. All regulatory approvals required to consummate
the Securities Purchase shall have been obtained and shall remain in full force
and effect and all statutory waiting periods in respect thereof shall have
expired or been terminated.




(C)     No Injunctions or Restraints; Illegality. No order, injunction or decree
issued by any court or agency of competent jurisdiction or other legal restraint
or prohibition preventing the consummation of the Securities Purchase shall be
in effect. No Law shall have been enacted, entered, promulgated or enforced by
any Governmental Entity which prohibits or makes illegal the consummation of the
Securities Purchase.




Section 5.02     Conditions to Obligations of the Seller. The obligation of the
Seller to consummate the Securities Purchase is also subject to the fulfillment,
or written waiver by the Seller, prior to the Closing, of the following
conditions:




(A)     Other Events. None of the following shall have occurred since the date
hereof:




(1)     the Company or any of its Subsidiaries shall have (a) dissolved (other
than pursuant to a consolidation, amalgamation or merger); (b) become insolvent
or unable to pay its debts or failed or admitted in writing its inability
generally to pay its debts as they become due; (c) made a general assignment,
arrangement or composition with or for the benefit of its creditors;
(d) instituted or have instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition shall have
been presented for its winding-up or liquidation, and, in the case of any such
proceeding or petition instituted or presented against it, such proceeding or
petition shall have resulted in a judgment of insolvency or bankruptcy or the
entry of an order for relief or the making of an order for its winding-up or
liquidation; (e) had a resolution passed for its winding-up, official management
or liquidation (other than pursuant to a consolidation, amalgamation or merger);
(f) sought or shall have become subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets; (g) had a
secured party take possession of all or substantially all its assets or had a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all its assets; (h) caused
or shall have been subject to any event with respect to it which, under the
applicable laws of any jurisdiction, had an analogous effect to any of the
events specified in clauses (a) to (g) (inclusive); or (i) taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing acts;

 

 
-9-

--------------------------------------------------------------------------------

 

 


(2)     a Governmental Entity in any jurisdiction shall have (a) commenced an
action or proceeding against the Company or any of its Subsidiaries; or
(b) issued or entered a temporary restraining order, preliminary or permanent
injunction or other order binding upon the Company or any of its Subsidiaries,
which in the case of (a) and (b) shall have had or shall be reasonably expected
to have a Company Material Adverse Effect;




(3)     any fact, circumstance, event, change, occurrence, condition or
development shall have occurred that, individually or in the aggregate, shall
have had or shall be reasonably likely to have a Company Material Adverse
Effect; or




(4)     any Regulatory Event not otherwise existing on the date hereof.




(B)     Representations and Warranties. The representations and warranties set
forth in Article III of this Agreement shall be true and correct as though made
on and as of the Closing Date.




(C)     Consents and Approvals. All consents and approvals of, and filings and
registrations with, all Governmental Entities and of or with any other third
party by and on behalf of the Company and the Purchaser that are necessary in
connection with the execution and delivery by the Company and the Purchaser of
this Agreement and the consummation by the Company and the Purchaser of the
transactions contemplated hereby shall have been obtained or made, as
applicable, and shall remain in full force and effect.




(D)     Performance Obligations. The Purchaser shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing.




(E)     Closing Certificate. The Purchaser shall deliver to the Seller a
certificate, dated as of the Closing Date, signed on behalf of the Purchaser by
a senior executive officer thereof certifying to the effect that all conditions
precedent to the Closing have been satisfied.




ARTICLE VI

TERMINATION




Section 6.01     Termination Events. This Agreement may be terminated at any
time prior to the Closing:




(A)     by mutual written agreement of the Purchaser and the Seller; or




(B)     by the Purchaser, upon written notice to the Seller, or by the Seller,
upon written notice to the Purchaser, in the event that the Closing Date does
not occur on or before December 31, 2013; provided, however, that the respective
rights to terminate this Agreement pursuant to this Section 6.01(B) shall not be
available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing Date to occur on or prior to such date.

 

 
-10-

--------------------------------------------------------------------------------

 

 


This Agreement shall automatically terminate upon the termination of the Merger
Agreement in accordance with its terms.




Section 6.02     Effect of Termination. In the event of termination of this
Agreement as provided in Section 6.01, this Agreement shall forthwith become
void and have no effect, and none of the Seller, the Company, the Purchaser, any
affiliates of the Seller, Company or the Purchaser or any officers, directors or
employees of the Seller, the Company or the Purchaser or any of their respective
affiliates shall have any liability of any nature whatsoever hereunder, or in
connection with the transactions contemplated hereby, except that this
Section 6.02 and Sections 7.03, 7.04, 7.05 and 7.06 shall survive any
termination of this Agreement.




ARTICLE VII

MISCELLANEOUS




Section 7.01     Waiver; Amendment. Any provision of this Agreement may be
(A) waived in writing by the party benefiting by the provision, or (B) amended
or modified at any time by an agreement in writing signed by each of the parties
hereto. Neither any failure nor any delay by any party in exercising any right,
power or privilege under this Agreement or any of the documents referred to in
this Agreement will operate as a waiver of such right, power or privilege, and
no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege.




Section 7.02     Counterparts. This Agreement may be executed by facsimile or
other electronic means and in counterparts, all of which shall be considered an
original and one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.




Section 7.03     Governing Law; Choice of Forum; Waiver of Jury Trial.
(A)  This Agreement and any claim, controversy or dispute arising under or
related to this Agreement, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties shall be
enforced, governed, and construed in all respects (whether in contract or in
tort) in accordance with the federal law of the United States if and to the
extent such law is applicable, and otherwise in accordance with the laws of the
State of New York applicable to contracts made and to be performed entirely
within such State. Each of the parties hereto agrees (a) to submit to the
exclusive jurisdictions and venue of the United States District Court of the
District of Columbia and the United States Court of Federal Claims for any and
all civil actions, suits or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby, and (b) that notice may be
served upon (i) the Purchaser at the address and in the manner set forth for
notices to the Purchaser in Section 7.05, (ii) the Company at the address and in
the manner set forth for notices to the Company in Section 7.05 and (iii) the
Seller at the address and in the manner set forth for notices to the Seller in
Section 7.05, but otherwise in accordance with federal law.

 

 
-11-

--------------------------------------------------------------------------------

 

 


(B)     To the extent permitted by applicable Law, each of the parties hereto
hereby unconditionally waives trial by jury in any civil legal action or
proceeding relating to this Agreement or the transactions contemplated hereby.




Section 7.04     Expenses. If requested by the Seller, the Purchaser shall pay
all reasonable out of pocket and documented costs and expenses associated with
this Agreement and the transactions contemplated by this Agreement, including,
but not limited to, the reasonable fees, disbursements and other charges of the
Seller’s legal counsel and financial advisors.




Section 7.05     Notices. All notices and other communications hereunder shall
be in writing and shall be deemed given on the date of delivery if delivered
personally or telecopied (upon telephonic confirmation of receipt), on the first
Business Day following the date of dispatch if delivered by a recognized next
day courier service, or on the third Business Day following the date of mailing
if delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below or pursuant
to such other instructions as may be designated in writing by the party to
receive such notice:




If to the Purchaser to:

C&F Financial Corporation
802 Main Street
West Point, Virginia 23181
Facsimile: (757) 741-2813
Attention: Thomas F. Cherry, Executive Vice President and Chief
                   Financial Officer




With a copy to:

Troutman Sanders LLP
1001 Haxall Point
Richmond, Virginia 23219
Facsimile: (804) 698-6014
Attention: Jacob A. Lutz, III




If to the Company to:

Central Virginia Bankshares, Inc.
2036 New Dorset Road, P. O. Box 39
Powhatan, Virginia 23139
Facsimile: (804) 598-7672
Attention: Herbert E. Marth, Jr., President and Chief Executive Officer

 

 
-12-

--------------------------------------------------------------------------------

 

 


With a copy to:

Williams Mullen
200 South 10th Street
P. O. Box 1320
Richmond, VA 23218-1320
Facsimile: (804) 420-6507
Attention: Wayne A. Whitham, Jr.
                   Gregory R. Bishop
                   Laurence V. Parker Jr.




If to the Seller to:

United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220
Facsimile: (202) 927-9225
Attention: Chief Counsel Office of Financial Stability




With a copy to:

Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York 10281
Facsimile: (212) 504-6666
Attention: William P. Mills




Section 7.06     Entire Understanding; No Third Party Beneficiaries. This
Agreement (together with the documents, agreements and instruments referred to
herein) represents the entire understanding of the parties with respect to the
subject matter hereof and supersedes any and all other oral or written
agreements heretofore made with respect to the subject matter hereof. Nothing in
this Agreement, expressed or implied, is intended to confer upon any person,
other than the parties hereto, any rights or remedies hereunder.




Section 7.07     Assignment. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
parties, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be null and void; provided, however, that
the Seller may assign this Agreement to an Affiliate of the Seller. If the
Seller assigns this Agreement to an Affiliate, the Seller shall be relieved of
its obligations and liabilities under this Agreement but (i) all rights,
remedies, obligations and liabilities of the Seller hereunder shall continue and
be enforceable by and against and assumed by such Affiliate, (ii) the
Purchaser’s obligations and liabilities hereunder shall continue to be
outstanding and (iii) all references to the Seller herein shall be deemed to be
references to such Affiliate. The Seller will give the Purchaser and the Company
notice of any such assignment; provided, that the failure to provide such notice
shall not void any such assignment.

 

 
-13-

--------------------------------------------------------------------------------

 

 


Section 7.08     Severability. Any term or provision of this Agreement which is
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid,
illegal or unenforceable the remaining terms and provisions of this Agreement.
or affecting the validity, legality or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction, and if any provision of
this Agreement is determined to be so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable, in all
cases so long as neither the economic nor legal substance of the transactions
contemplated hereby is affected in any manner materially adverse to any party or
its shareholders. Upon any such determination, the parties shall negotiate in
good faith in an effort to agree upon a suitable and equitable substitute
provision to effect the original intent of the parties.




[Remainder of page intentionally left blank]

 

 
-14-

--------------------------------------------------------------------------------

 

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




 

 

UNITED STATES DEPARTMENT OF THE TREASURY

By: /s/Timothy G. Massad Name: Timothy G. Massad Title:   Assistant Secretary
for Financial Stability

 

  CENTRAL VIRGINIA BANKSHARES, INC. By: /s/Herbert E. Marth, Jr. Name: Herbert
E. Marth, Jr. Title:   Pres. & CEO

 

  C&F FINANCIAL CORPORATION By: /s/Thomas Cherry Name: Thomas Cherry Title: EVP
& CFO




 [Signature Page to Securities Purchase Agreement]



 